Exhibit 10.3

 

AUTODESK, INC.

 

1996 STOCK PLAN1

 

1. Purposes of the Plan. The purposes of this Stock Plan are:

 

  • to attract and retain the best available personnel for positions of
substantial responsibility,

 

  • to provide additional incentive to Employees, and

 

  • to promote the success of the Company’s business.

 

Options granted under the Plan may be Incentive Stock Options or Nonstatutory
Stock Options, as determined by the Administrator at the time of grant. Stock
Purchase Rights and Long-Term Performance Awards may also be granted under the
Plan.

 

2. Definitions. As used herein, the following definitions shall apply:

 

(a) “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.

 

(b) “Applicable Laws” means the legal requirements relating to the
administration of stock option plans under U. S. state corporate laws, U.S.
federal and state securities laws, the Code and the applicable laws of any
foreign country or jurisdiction where Options or Stock Purchase Rights will be
or are being granted under the Plan.

 

(c) “Board” means the Board of Directors of the Company.

 

(d) “Code” means the Internal Revenue Code of 1986, as amended.

 

(e) “Committee” means a Committee appointed by the Board in accordance with
Section 4 of the Plan.

 

(f) “Common Stock” means the Common Stock of the Company.

 

(g) “Company” means Autodesk, Inc., a Delaware corporation.

 

(h) “Continuous Status as an Employee” means that the employment relationship
with the Company, its Parent, or any Subsidiary, is not interrupted or
terminated. Continuous Status as an Employee shall not be considered interrupted
in the case of (i) any leave of absence approved by the Company or (ii)
transfers between locations of the Company or between the Company, its Parent,
any Subsidiary, or any successor. A leave of absence approved by the Company
shall include sick leave, military leave, or any other

 

--------------------------------------------------------------------------------

1 As amended by the Company’s Board of Directors on September 25, 2003.



--------------------------------------------------------------------------------

personal leave approved by an authorized representative of the Company. For
purposes of Incentive Stock Options, no such leave may exceed ninety days,
unless reemployment upon expiration of such leave is guaranteed by statute or
contract. If reemployment upon expiration of a leave of absence approved by the
Company is not so guaranteed, on the 181st day of such leave any Incentive Stock
Option held by the Optionee shall cease to be treated as an Incentive Stock
Option and shall be treated for tax purposes as a Nonstatutory Stock Option.

 

(i) “Director” means a member of the Board.

 

(j) “Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code.

 

(k) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.

 

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(m) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

(i) If the Common Stock is listed on any established stock exchange or national
market system, including without limitation The Nasdaq National Market or The
Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value shall
be the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system for the date of such
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

 

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable;

 

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.

 

(n) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

 

(o) “Insiders” means individuals subject to Section 16 of the Exchange Act.

 

(p) “Long-Term Performance Award” means an award of cash or stock pursuant to
Section 12 of the Plan.

 

(q) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

(r) “Notice of Grant” means a written or electronic notice evidencing certain
terms and conditions of an individual Option, Stock Purchase Right or Long-Term
Performance Award grant. The Notice of Grant is part of the Option Agreement.

 

(s) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

 

-2-



--------------------------------------------------------------------------------

(t) “Option” means a stock option granted pursuant to the Plan.

 

(u) “Option Agreement” means a written or electronic agreement between the
Company and an Optionee evidencing the terms and conditions of an individual
Option grant. The Option Agreement is subject to the terms and conditions of the
Plan.

 

(v) “Optioned Stock” means the Common Stock subject to an Option, Stock Purchase
Right or Long-Term Performance Award.

 

(w) “Optionee” means an Employee who holds an outstanding Option, Stock Purchase
Right or Long-Term Performance Award.

 

(x) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

 

(y) “Plan” means this 1996 Stock Plan, as amended.

 

(z) “Restricted Stock” means shares of Common Stock acquired pursuant to a grant
of Stock Purchase Rights under Section 11 below.

 

(aa) “Restricted Stock Purchase Agreement” means a written agreement between the
Company and the Optionee evidencing the terms and restrictions applying to stock
purchased under a Stock Purchase Right. The Restricted Stock Purchase Agreement
is subject to the terms and conditions of the Plan and the Notice of Grant.

 

(bb) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

 

(cc) “Section 16(b)” means Section 16(b) of the Securities Exchange Act of 1934,
as amended.

 

(dd) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 14 of the Plan.

 

(ee) “Stock Purchase Right” means the right to purchase Common Stock pursuant to
Section 11 of the Plan, as evidenced by a Notice of Grant.

 

(ff) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

3. Stock Subject to the Plan. Subject to the provisions of Section 14 of the
Plan, the maximum aggregate number of Shares which may be optioned and sold
under the Plan is 7,000,000 shares, plus (a) an annual increase to be made on
the last day of the immediately preceding fiscal year equal to the lesser of (i)
10,000,000 Shares, (ii) 3.5% of the Issued Shares (as defined below) on such
date or (iii) a lesser amount determined by the Board, (b) any Shares which have
been reserved but unissued under the Company’s 1987 Stock Option Plan (“1987
Plan”) as of the date of stockholder approval of the original adoption of this
Plan not to exceed 3,000,000 Shares, and (c) any Shares returned to the 1987
Plan as a result of termination of options under the 1987 Plan not to exceed
18,000,000 Shares. “Issued Shares” shall mean the number of shares of Common
Stock of the Company outstanding on such date plus any shares reacquired by the
Company during the fiscal year that ends on such date.

 

If an Option, Stock Purchase Right or Long-Term Performance Award expires or
becomes unexercisable without having been exercised in full, the unpurchased
Shares which were subject thereto shall

 

-3-



--------------------------------------------------------------------------------

become available for future grant or sale under the Plan (unless the Plan has
terminated); provided, however, that Shares that have actually been issued under
the Plan, whether upon exercise of an Option, Stock Purchase Right or Long-Term
Performance Award, shall not be returned to the Plan and shall not become
available for future distribution under the Plan, except that if Shares of
Restricted Stock are repurchased by the Company at their original purchase
price, and the original purchaser of such Shares did not receive any benefits of
ownership of such Shares, such Shares shall become available for future grant
under the Plan. For purposes of the preceding sentence, voting rights shall not
be considered a benefit of Share ownership.

 

4. Administration of the Plan.

 

(a) Procedure.

 

(i) Multiple Administrative Bodies. If permitted by Rule 16b-3, the Plan may be
administered by different bodies with respect to Directors, Officers who are not
Directors, and Employees who are neither Directors nor Officers.

 

(ii) Administration With Respect to Directors and Officers Subject to Section
16(b). With respect to Option, Stock Purchase Right or Long-Term Performance
Award grants made to Employees who are also Officers or Directors subject to
Section 16(b) of the Exchange Act, the Plan shall be administered by (A) the
Board, if the Board may administer the Plan in a manner complying with the rules
under Rule 16b-3 relating to the disinterested administration of employee
benefit plans under which Section 16(b) exempt discretionary grants and awards
of equity securities are to be made, or (B) a committee designated by the Board
to administer the Plan, which committee shall be constituted to comply with the
rules under Rule 16b-3 relating to the disinterested administration of employee
benefit plans under which Section 16(b) exempt discretionary grants and awards
of equity securities are to be made. Once appointed, such Committee shall
continue to serve in its designated capacity until otherwise directed by the
Board. From time to time the Board may increase the size of the Committee and
appoint additional members, remove members (with or without cause) and
substitute new members, fill vacancies (however caused), and remove all members
of the Committee and thereafter directly administer the Plan, all to the extent
permitted by the rules under Rule 16b-3 relating to the disinterested
administration of employee benefit plans under which Section 16(b) exempt
discretionary grants and awards of equity securities are to be made.

 

(iii) Administration With Respect to Other Persons. With respect to Option,
Stock Purchase Right or Long-Term Performance Award grants made to Employees who
are neither Directors nor Officers of the Company, the Plan shall be
administered by (A) the Board or (B) a committee designated by the Board, which
committee shall be constituted to satisfy Applicable Laws. Once appointed, such
Committee shall serve in its designated capacity until otherwise directed by the
Board. The Board may increase the size of the Committee and appoint additional
members, remove members (with or without cause) and substitute new members, fill
vacancies (however caused), and remove all members of the Committee and
thereafter directly administer the Plan, all to the extent permitted by
Applicable Laws.

 

(b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its
discretion:

 

(i) to determine the Fair Market Value of the Common Stock, in accordance with
Section 2(n) of the Plan;

 

(ii) to select the Employees to whom Options, Stock Purchase Rights and
Long-Term Performance Awards may be granted hereunder;

 

(iii) to determine whether and to what extent Options, Stock Purchase Rights and
Long-Term Performance Awards or any combination thereof, are granted hereunder;

 

-4-



--------------------------------------------------------------------------------

(iv) to determine the number of shares of Common Stock to be covered by each
Option, Stock Purchase Right and Long-Term Performance Awards granted hereunder;

 

(v) to approve forms of agreement for use under the Plan;

 

(vi) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Options, Stock
Purchase Rights or Long-Term Performance Awards may be exercised (which may be
based on performance criteria), any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Option, Stock
Purchase Right or Long-Term Performance Awards or the shares of Common Stock
relating thereto, based in each case on such factors as the Administrator, in
its sole discretion, shall determine;

 

(vii) to construe and interpret the terms of the Plan and awards granted
pursuant to the Plan;

 

(viii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;

 

(ix) to modify or amend each Option, Stock Purchase Right or Long-Term
Performance Awards (subject to Section 16(c) of the Plan), including the
discretionary authority to extend the post-termination exercisability period of
Options longer than is otherwise provided for in the Plan;

 

(x) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Option, Stock Purchase Right or Long-Term
Performance Awards previously granted by the Administrator;

 

(xi) to determine the terms and restrictions applicable to Options, Stock
Purchase Rights, Long-Term Performance Awards and any Restricted Stock; and

 

(xii) to make all other determinations deemed necessary or advisable for
administering the Plan.

 

(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all Optionees
and any other holders of Options, Stock Purchase Rights or Long-Term Performance
Awards.

 

5. Eligibility. Incentive Stock Options, Nonstatutory Stock Options, Stock
Purchase Rights and Long-Term Performance Awards may be granted to Employees. If
otherwise eligible, an Employee who has been granted an Option, Stock Purchase
Right or Long-Term Performance Awards may be granted additional Options, Stock
Purchase Rights or Long-Term Performance Awards.

 

6. Limitations.

 

(a) Each Option shall be designated in the written option agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Optionee during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options shall be
treated as Nonstatutory Stock Options.

 

(b) Neither the Plan nor any Option, Stock Purchase Right or Long-Term
Performance Award shall confer upon an Optionee any right with respect to
continuing the Optionee’s employment or consulting relationship with the
Company, nor shall they interfere in any way with the Optionee’s right or the
Company’s right to terminate such employment or consulting relationship at any
time, with or without cause.

 

-5-



--------------------------------------------------------------------------------

(c) The following limitations shall apply to grants of Options to Employees:

 

(i) No Employee shall be granted, in any fiscal year of the Company, Options to
purchase more than 1,000,000 Shares.

 

(ii) In connection with his or her initial employment, an Employee may be
granted Options to purchase up to an additional 1,000,000 Shares which shall not
count against the limit set forth in subsection (i) above.

 

(iii) The foregoing limitations shall be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 14.

 

(iv) If an Option is cancelled in the same fiscal year of the Company in which
it was granted (other than in connection with a transaction described in Section
14), the cancelled Option will be counted against the limits set forth in
subsections (i) and (ii) above.

 

7. Term of Plan. Subject to Section 20 of the Plan, the Plan shall become
effective upon the earlier to occur of its adoption by the Board or its approval
by the stockholders of the Company as described in Section 20 of the Plan. It
shall continue in effect for a term of ten (10) years unless terminated earlier
under Section 16 of the Plan.

 

8. Term of Option. The term of each Option shall be stated in the Notice of
Grant; provided, however, that in the case of an Incentive Stock Option, the
term shall be ten (10) years from the date of grant or such shorter term as may
be provided in the Notice of Grant.

 

9. Option Exercise Price and Consideration.

 

(a) Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be no less than 100% of the Fair Market
Value per Share on the date of grant.

 

(b) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions which must be satisfied before the Option may be
exercised. In so doing, the Administrator may specify that an Option may not be
exercised until either the completion of a service period or the achievement of
performance criteria with respect to the Company or the Optionee.

 

(c) Form of Consideration. The Administrator shall determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of:

 

(i) cash;

 

(ii) check;

 

(iii) promissory note;

 

(iv) other Shares which (A) in the case of Shares acquired upon exercise of an
option, have been owned by the Optionee for more than six months on the date of
surrender, and (B) have a Fair Market Value on the date of surrender equal to
the aggregate exercise price of the Shares as to which said Option shall be
exercised;

 

-6-



--------------------------------------------------------------------------------

(v) delivery of a properly executed exercise notice together with such other
documentation as the Administrator and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale or
loan proceeds required to pay the exercise price;

 

(vi) a reduction in the amount of any Company liability to the Optionee,
including any liability attributable to the Optionee’s participation in any
Company-sponsored deferred compensation program or arrangement;

 

(vii) any combination of the foregoing methods of payment; or

 

(viii) such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws.

 

10. Exercise of Option.

 

(a) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement and the Notice of Grant.

 

An Option may not be exercised for a fraction of a Share.

 

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the stock
certificate evidencing such Shares is issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the Optioned Stock, notwithstanding the
exercise of the Option. The Company shall issue (or cause to be issued) such
stock certificate promptly after the Option is exercised and, in the Company’s
discretion, may be held in book form by the Company or in a brokerage account,
as determined by the Administrator. No adjustment will be made for a dividend or
other right for which the record date is prior to the date the stock certificate
is issued, except as provided in Section 14 of the Plan.

 

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

 

(b) Termination of Employment Relationship. Upon termination of an Optionee’s
Continuous Status as an Employee, other than upon the Optionee’s death or
Disability, the Optionee may exercise his or her Option within such period of
time as is specified in the Notice of Grant to the extent that he or she is
entitled to exercise it on the date of termination (but in no event later than
the expiration of the term of such Option as set forth in the Notice of Grant).
In the absence of a specified time in the Notice of Grant, the Option shall
remain exercisable for three (3) months following the Optionee’s termination.
If, on the date of termination, the Optionee is not entitled to exercise his or
her entire Option, the Shares covered by the unexercisable portion of the Option
shall revert to the Plan. If, after termination, the Optionee does not exercise
his or her Option within the time specified by the Administrator, the Option
shall terminate, and the Shares covered by such Option shall revert to the Plan.

 

-7-



--------------------------------------------------------------------------------

(c) Disability of Optionee. Upon termination of an Optionee’s Continuous Status
as an Employee as a result of the Optionee’s Disability, the Optionee may
exercise his or her Option at any time within twelve (12) months (or such other
period of time as is determined by the Administrator) from the date of
termination, but only to the extent that the Optionee is entitled to exercise it
on the date of termination (and in no event later than the expiration of the
term of the Option as set forth in the Notice of Grant). If, on the date of
termination, the Optionee is not entitled to exercise his or her entire Option,
the Shares covered by the unexercisable portion of the Option shall revert to
the Plan. If, after termination, the Optionee does not exercise his or her
Option within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.

 

(d) Death of Optionee. In the event of the death of an Optionee, the Option
shall become fully exercisable, including as to Shares for which it would not
otherwise be exercisable and may be exercised at any time within twelve (12)
months (or such other period of time as is determined by the Administrator)
following the date of death (but in no event later than the expiration of the
term of such Option as set forth in the Notice of Grant), by the Optionee’s
estate or by a person who acquired the right to exercise the Option by bequest
or inheritance. If, after death, the Optionee’s estate or a person who acquired
the right to exercise the Option by bequest or inheritance does not exercise the
Option within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.

 

(e) Rule 16b-3. Options granted to individuals subject to Section 16 of the
Exchange Act (Insiders) must comply with the applicable provisions of Rule 16b-3
and shall contain such additional conditions or restrictions as may be required
thereunder to qualify for the maximum exemption from Section 16 of the Exchange
Act with respect to Plan transactions.

 

11. Stock Purchase Rights.

 

(a) Rights to Purchase. Stock Purchase Rights may be issued either alone, in
addition to, or in tandem with other awards granted under the Plan and/or cash
awards made outside of the Plan. After the Administrator determines that it will
offer Stock Purchase Rights under the Plan, it shall advise the offeree in
writing or electronically, by means of a Notice of Grant, of the terms,
conditions and restrictions related to the offer, including the number of Shares
that the offeree shall be entitled to purchase, the price to be paid provided,
however, that the purchase price shall not be less than the par value of the
Company’s Common Stock, and the time within which the offeree must accept such
offer, which shall in no event exceed ninety (90) days from the later of (i) the
date upon which the Administrator made the determination to grant the Stock
Purchase Right, or (ii) the date the Notice of Grant of Stock Purchase Rights is
delivered to the Executive. The offer shall be accepted by execution of a
Restricted Stock Purchase Agreement in the form determined by the Administrator.
The number of Shares subject to grants of Stock Purchase Rights shall not exceed
fifteen percent (15%) of the total number of Shares authorized under the Plan.

 

(b) Repurchase Option. The Restricted Stock Purchase Agreement shall grant the
Company a repurchase option exercisable upon the voluntary or involuntary
termination of the purchaser’s employment with the Company for any reason
(including Disability); provided, however, that such repurchase option shall
terminate in the event of the death of the Purchaser. In all other cases, the
repurchase option shall lapse at a rate determined by the Administrator;
provided, however that, except as otherwise provided in this subsection, no
portion of the repurchase option shall lapse before the end of three years from
the date of purchase of the Restricted Stock. The purchase price for Shares
repurchased pursuant to the Restricted Stock Purchase Agreement shall be the
original price paid by the purchaser and may be paid by cancellation of any
indebtedness of the purchaser to the Company.

 

(c) Rule 16b-3. Stock Purchase Rights granted to Insiders, and Shares purchased
by Insiders in connection with Stock Purchase Rights, shall be subject to any
restrictions applicable thereto in compliance with Rule 16b-3. An Insider may
only purchase Shares pursuant to the grant of a Stock Purchase Right, and may
only sell Shares purchased pursuant to the grant of a Stock Purchase Right,
during such time or times as are permitted by Rule 16b-3.

 

-8-



--------------------------------------------------------------------------------

(d) Other Provisions. The Restricted Stock Purchase Agreement shall contain such
other terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Administrator in its sole discretion. In addition, the
provisions of Restricted Stock Purchase Agreements need not be the same with
respect to each purchaser.

 

(e) Rights as a Stockholder. Once the Stock Purchase Right is exercised, the
purchaser shall have the rights equivalent to those of a stockholder, and shall
be a stockholder when his or her purchase is entered upon the records of the
duly authorized transfer agent of the Company. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised, except as provided in Section 14 of the Plan.

 

(f) Issuance of Shares. As soon as possible after full payment of the purchase
price, the Shares purchased shall be duly issued; provided, however, that the
Administrator may require that the purchaser make adequate provision for any
Federal and State withholding obligations of the Company as a condition to such
purchase.

 

(g) Shares Available Under the Plan. Exercise of a Stock Purchase Right in any
manner shall result in a decrease in the number of Shares that thereafter shall
be available for reissuance under the Plan.

 

(h) Stock Withholding to Satisfy Tax Obligations. The Administrator may, in its
discretion, permit a purchaser to satisfy any withholding tax obligation that
arises in connection with the vesting of Shares by electing to have the Company
withhold from such vested Shares that number of Shares having a Fair Market
Value equal to the amount required to be withheld. Elections by purchasers to
have Shares withheld for this purpose shall be made in writing in a form
acceptable to the Administrator and shall be subject to such restrictions and
limitations as the Administrator may specify.

 

12. Long-Term Performance Awards.

 

(a) Awards. Long-Term Performance Awards are cash or stock bonus awards that may
be granted either independently or along with, in addition to or in tandem with
other awards granted under the Plan and/or awards made outside of the Plan.
Long-Term Performance Awards shall not require payment by the recipient of any
consideration for the Long-Term Performance Award or for the Shares covered by
such award. The Administrator shall determine the nature, length and starting
date of any performance period (the “Performance Period”) for each Long-Term
Performance Award and shall determine the performance and/or employment factors
to be used in the determination of the value of Long-Term Performance Awards and
the extent to which such Long-Term Performance Awards have been earned. Shares
issued pursuant to a Long-Term Performance Award may be made subject to various
conditions, including vesting or forfeiture provisions. Long-Term Performance
Awards may vary from participant to participant and between groups of
participants and shall be based upon the achievement of Company, Subsidiary
and/or individual performance factors or upon such other criteria as the
Administrator may deem appropriate. Performance Periods may overlap and
participants may participate simultaneously with respect to Long-Term
Performance Awards that are subject to different Performance Periods and
different performance factors and criteria. Long-Term Performance Awards shall
be confirmed by, and be subject to the terms of, a written Long-Term Performance
Award agreement.

 

(b) Value of Awards. At the beginning of each Performance Period, the
Administrator may determine for each Long-Term Performance Award subject to such
Performance Period the range of dollar values and/or numbers of Shares to be
issued to the participant at the end of the Performance Period if and to the
extent that the relevant measures of performance for such Long-Term Performance
Award are met. Such dollar values or numbers of Shares may be fixed or may vary
in accordance with such performance or other criteria as may be determined by
the Administrator.

 

-9-



--------------------------------------------------------------------------------

(c) Adjustment of Awards. Notwithstanding the provisions of Section 16 hereof,
the Administrator may, after the grant of Long-Term Performance Awards, adjust
the performance factors applicable to such Long-Term Performance Awards to take
into account changes in the law or in accounting or tax rules and to make such
adjustments as the Administrator deems necessary or appropriate to reflect the
inclusion or exclusion of the impact of extraordinary or unusual items, events
or circumstances in order to avoid windfalls or hardships.

 

(d) Termination. Unless otherwise provided in the applicable Long-Term
Performance Award agreement, if a participant terminates his or her employment
or his or her consultancy during a Performance Period because of death or
Disability, the Administrator may in its discretion provide for an earlier
payment in settlement of such award, which payment may be in such amount and
under such terms and conditions as the Administrator deems appropriate.

 

Unless otherwise provided in the applicable Long-Term Performance Award
agreement, if a participant terminates employment or his or her consultancy
during a Performance Period for any reason other than death or Disability, then
such a participant shall not be entitled to any payment with respect to the
Long-Term Performance Award subject to such Performance Period, unless the
Administrator shall otherwise determine in its discretion.

 

(e) Form of Payment. The earned portion of a Long-Term Performance Award may be
paid currently or on a deferred basis (with such interest or earnings equivalent
as may be determined by the Administrator). Payment shall be made in the form of
cash or whole Shares (including Restricted Stock), or a combination thereof,
either in a lump sum payment or in installments, all as the Administrator shall
determine.

 

(f) Reservation of Shares. In the event that the Administrator grants a
Long-Term Performance Award that is payable in cash or Common Stock, the
Administrator may (but need not) reserve an appropriate number of Shares under
the Plan at the time of grant of the Long-Term Performance Award. If and to the
extent that the full amount reserved is not actually paid in Common Stock, the
Shares representing the portion of the reserve for that Long-Term Performance
Award that is not actually issued in satisfaction of such Long-Term Performance
Award shall again become available for award under the Plan. If Shares are not
reserved by the Administrator at the time of grant, then (i) no Shares shall be
deducted from the number of Shares available for grant under the Plan at that
time and (ii) at the time of payment of the Long-Term Performance Award, only
the number of Shares actually issued to the participant shall be so deducted. If
there are not a sufficient number of Shares available under the Plan for
issuance to a participant at the time of payment of a Long-Term Performance
Award, any shortfall shall be paid by the Company in cash.

 

(g) Rule 16b-3. Grants of Long-Term Performance Awards to Directors and Officers
must comply with the applicable provisions of Rule 16b-3 and such Long-Term
Performance Awards shall contain such additional conditions or restrictions, if
any, as may be required by Rule 16b-3 to be in the written agreement relating to
such Long-Term Performance Awards in order to qualify for the maximum exemption
from Section 16 of the Exchange Act with respect to Plan transactions.

 

13. Non-Transferability of Options, Stock Purchase Rights and Long-Term
Performance Awards. An Option, Stock Purchase Right or Long-Term Performance
Award may not be sold, pledged, assigned, hypothecated, transferred, or disposed
of in any manner other than by will or by the laws of descent or distribution
and may be exercised, during the lifetime of the Optionee, only by the Optionee.

 

-10-



--------------------------------------------------------------------------------

14. Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.

 

(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of Shares covered by each outstanding
Option, Long-Term Performance Award and Stock Purchase Right, and the number of
Shares which have been authorized for issuance under the Plan but as to which no
Options, Long-Term Performance Awards or Stock Purchase Rights have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Option, Long-Term Performance Award or Stock Purchase Right, as well as
the price per Share covered by each such outstanding Option, Long-Term
Performance Award or Stock Purchase Right, shall be proportionately adjusted for
any increase or decrease in the number of issued Shares resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of issued
Shares effected without receipt of consideration by the Company; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Board, whose determination in that respect shall
be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of Shares of stock of any class, or securities
convertible into Shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of Shares
subject to an Option, Long-Term Performance Award or Stock Purchase Right.

 

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Optionee as soon
as practicable prior to the effective date of such proposed transaction. The
Administrator in its discretion may provide for an Optionee to have the right to
exercise his or her Option, Stock Purchase Right or Long-Term Performance Award
until ten (10) days prior to such transaction as to all of the Optioned Stock
covered thereby, including Shares as to which the Option would not otherwise be
exercisable. In addition, the Administrator may provide that any Company
repurchase option applicable to any Shares purchased upon exercise of an Option,
Stock Purchase Right or Long-Term Performance Award shall lapse as to all such
Shares, provided the proposed dissolution or liquidation takes place at the time
and in the manner contemplated. To the extent it has not been previously
exercised, an Option, Stock Purchase Right or Long-Term Performance Award will
terminate immediately prior to the consummation of such proposed action.

 

(c) Merger or Asset Sale. In the event of a merger of the Company with or into
another corporation, or the sale of substantially all of the assets of the
Company, each outstanding Option, Stock Purchase Right and Long-Term Performance
Award shall be assumed or an equivalent option or right substituted by the
successor corporation or a Parent or Subsidiary of the successor corporation, or
in the event that the successor corporation refuses to assume or substitute for
the Option, Stock Purchase Right or Long-Term Performance Award, the Optionee
shall have the right to exercise the Option, Stock Purchase Right or Long-Term
Performance Award as to all of the Optioned Stock, including Shares as to which
it would not otherwise be exercisable. If an Option, Stock Purchase Right or
Long-Term Performance Award is exercisable in lieu of assumption or substitution
in the event of a merger or sale of assets, the Administrator shall notify the
Optionee in writing or electronically that the Option, Stock Purchase Right or
Long-Term Performance Award shall be fully exercisable for a period of fifteen
(15) days from the date of such notice, and the Option, Stock Purchase Right or
Long-Term Performance Award shall terminate upon the expiration of such period.
For the purposes of this paragraph, the Option, Stock Purchase Right or
Long-Term Performance Award shall be considered assumed if, following the merger
or sale of assets, the option or right confers the right to purchase or receive,
for each Share of Optioned Stock subject to the Option, Stock Purchase Right or
Long-Term Performance Award immediately prior to the merger or sale of assets,
the consideration (whether stock, cash, or other securities or property)
received in the merger or sale of assets by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the merger or sale of assets was not solely common
stock of the successor corporation or its Parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Option, Stock Purchase Right or Long-Term
Performance Award, for each Share of Optioned Stock subject to the Option, Stock
Purchase Right or Long-Term Performance Award, to be solely common stock of the
successor corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or sale of
assets.

 

-11-



--------------------------------------------------------------------------------

15. Date of Grant. The date of grant of an Option, Stock Purchase Right or
Long-Term Performance Award shall be, for all purposes, the date on which the
Administrator makes the determination granting such Option, Stock Purchase Right
or Long-Term Performance Award, or such other later date as is determined by the
Administrator. Notice of the determination shall be provided to each Optionee
within a reasonable time after the date of such grant.

 

16. Amendment and Termination of the Plan.

 

(a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan.

 

(b) Stockholder Approval. The Company shall obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Rule 16b-3
or with Sections 162(m) or 422 of the Code (or any successor rule or statute or
other applicable law, rule or regulation, including the requirements of any
exchange or quotation system on which the Common Stock is listed or quoted).
Such stockholder approval, if required, shall be obtained in such a manner and
to such a degree as is required by the applicable law, rule or regulation.

 

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Optionee, unless mutually
agreed otherwise between the Optionee and the Administrator, which agreement
must be in writing and signed by the Optionee and the Company.

 

17. Conditions Upon Issuance of Shares.

 

(a) Legal Compliance. Shares shall not be issued pursuant to the exercise of an
Option, Stock Purchase Right or Long-Term Performance Award unless the exercise
of such Option, Stock Purchase Right or Long-Term Performance Award and the
issuance and delivery of such Shares shall comply with all relevant provisions
of law, including, without limitation, the Securities Act of 1933, as amended,
the Exchange Act, the rules and regulations promulgated thereunder, Applicable
Laws, and the requirements of any stock exchange or quotation system upon which
the Shares may then be listed or quoted, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

 

(b) Investment Representations. As a condition to the exercise of an Option,
Stock Purchase Right or Long-Term Performance Award, the Company may require the
person exercising such Option, Stock Purchase Right or Long-Term Performance
Award to represent and warrant at the time of any such exercise that the Shares
are being purchased only for investment and without any present intention to
sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation is required.

 

18. Liability of Company.

 

(a) Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

(b) Grants Exceeding Allotted Shares. If the Optioned Stock covered by an
Option, Stock Purchase Right or Long-Term Performance Award exceeds, as of the
date of grant, the number of Shares

 

-12-



--------------------------------------------------------------------------------

which may be issued under the Plan without additional stockholder approval, such
Option, Stock Purchase Right or Long-Term Performance Award shall be void with
respect to such excess Optioned Stock, unless stockholder approval of an
amendment sufficiently increasing the number of Shares subject to the Plan is
timely obtained in accordance with Section 16(b) of the Plan.

 

19. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

20. Stockholder Approval. Continuance of the Plan shall be subject to approval
by the stockholders of the Company within twelve (12) months before or after the
date the Plan is adopted. Such stockholder approval shall be obtained in the
manner and to the degree required under applicable federal and state law.

 

-13-



--------------------------------------------------------------------------------

LOGO [g39819image3.jpg]

 

     Autodesk, Inc. Notice of Grant of Stock Options    ID: 94-2819853 and
Option Agreement    111 MC INNIS PARKWAY      SAN RAFAEL, CA 94903      (415)
507-5000

 

         Grant Number:               Plan:      NAME        ID:      ADDRESS    
          CITY ST ZIP              

 

You have been granted an option to purchase Common Stock of the Company, subject
to the terms and conditions in the [Plan] and the [Plan] Stock Option Agreement,
as follows:

 

Date of Grant:

 

Exercise Price Per Share:

 

Total Number of Shares Granted:

 

Total Exercise Price:

 

Type of Option:

 

Expiration Date of Option:

 

Vesting Schedule: This Option may be exercised in whole or in part, in
accordance with the following:

 

You and the Company agree that the options granted by this Notice are governed
by the terms and conditions of the [Plan] as amended and the [Plan] Stock Option
Agreement, all of which are made a part of this document and may be accessed by
you or InfoSys. You acknowledge receipt of a copy of the [Plan] Stock Option
Agreement and a copy of the [Plan], that you have read and are familiar with the
terms and provisions of each, and accept this option grant subject to all of the
terms and provisions contained in each document. By accepting below, you agree
to accept as binding, conclusive and final all decisions or interpretations of
the Board upon any questions arising under the [Plan].

 

  Autodesk, Inc.

 

LOGO [g39819image4.jpg]

Chairman of the Board, President and CEO

 

-14-



--------------------------------------------------------------------------------

AUTODESK, INC.

 

STOCK OPTION AGREEMENT

 

Autodesk, Inc., a Delaware corporation (the “Company”), has granted to the
optionee (the “Optionee”), named on the Notice of Grant of Stock Options (the
“Notice of Grant”) which is attached hereto an option to purchase that number of
shares of Common Stock (the “Shares”) set forth on the Notice of Grant at the
price set forth on the Notice of Grant and in all respects subject to the terms,
definitions and provisions of the Company’s stock option plan stated in the
Notice of Grant (as applicable, the “Plan”), which is incorporated herein by
reference. The terms defined in the Plan shall have the same defined meanings in
this Option Agreement.

 

1. Nature of Option. If designated in the Notice of Grant as an Incentive Stock
Option, this Option is intended to qualify as an Incentive Stock Option as
defined in Section 422 of the Code. Otherwise, this Option is a nonstatutory
stock option and will not qualify as an Incentive Stock Option.

 

2. Exercise of Option. This Option shall be exercisable during its term in
accordance with the provisions in Section 10 of the Plan as follows:

 

(i) Right to Exercise.

 

(a) Subject to subsections 2(i)(b) and (c) and Section 8 below, this Option
shall vest over the period and at the rate set forth on the Notice of Grant.

 

(b) This Option may not be exercised for a fraction of a share.

 

(c) In the event of Optionee’s death, disability or other termination of
employment or other service relationship, the exercisability of the Option is
governed by Sections 6, 7, and 8 below.

 

(ii) Method of Exercise. This Option shall be exercisable by written or
electronic notice (as determined by the Administrator), which shall state the
election to exercise the Option, the number of Shares in respect of which the
Option is being exercised, and such other representations and agreements as to
the holders’ investment intent with respect to such shares of Common Stock as
may be required by the Company pursuant to the provisions of the Plan. Such
notice shall be properly completed and delivered in such manner as the
Administrator may determine (including electronically). Payment of the exercise
price may only be made in such manner as described in Section 4 below, and if
appropriate, shall accompany the written notice. This Option shall be deemed to
be exercised upon receipt by the Company (or its designated representative) of
the exercise notice and completion of payment of the exercise price.

 

No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any stock exchange upon which the Shares may be listed.

 

3. Optionee’s Representations. In the event the Shares purchasable pursuant to
the exercise of this Option have not been registered under the Securities Act of
1933, as amended, at the time this Option is exercised, Optionee shall,
concurrently with the exercise of all or any portion of this Option, deliver to
the Company an Investment Representation Statement in the form provided by the
Company.

 

-15-



--------------------------------------------------------------------------------

4. Method of Payment. Payment of the exercise price shall be by (i) cash, (ii)
check, (iii) surrender of other shares of Common Stock of the Company, which
either have been vested and owned by the Optionee for more than six months on
the date of surrender or were not acquired, directly or indirectly, from the
Company, and in either case have a fair market value on the date of surrender
equal to the exercise price of the Shares as to which the Option is being
exercised or (iv) delivery of a properly executed exercise notice together with
irrevocable instructions to an agent of the Company to sell the Shares and
promptly deliver to the Company that portion of the sale proceeds required to
pay the exercise price (and any applicable withholding taxes).

 

5. Restrictions on Exercise. This Option may not be exercised if the issuance of
such Shares upon such exercise or the method of payment of consideration for
such Shares would constitute a violation of any applicable federal or state
securities or other law or regulation. As a condition to the exercise of this
Option, the Company may require Optionee to make any representation and warranty
to the Company as may be required by any applicable law or regulation.

 

6. Termination of Status as an Employee. If Optionee ceases to serve as an
Employee or, if this Option has been granted under the Company’s Nonstatutory
Stock Option Plan, Consultant, he or she may, but only within three (3) months
after the date of such cessation, exercise this Option to the extent that he or
she was entitled to exercise it at the date of such cessation. To the extent
that he or she was not entitled to exercise this Option as the date of such
cessation, or if he or she does not exercise this Option within the time
specified herein, the Option shall terminate.

 

7. Disability of Optionee. Notwithstanding the provisions of Section 6 above, if
Optionee ceases to serve as an Employee or, if this Option has been granted
under the Company’s Nonstatutory Stock Plan, Consultant as a result of his or
her total and permanent disability (as defined in Section 22(e)(3) of the Code),
he or she may, but only within twelve (12) months from the date of such
cessation, exercise his or her Option to the extent he or she was entitled to
exercise it at the date of such cessation. To the extent that he or she was not
entitled to exercise this Option at the date of cessation, or if he or she does
not exercise such Option within the time specified herein, the Option shall
terminate.

 

8. Death of Optionee. In the event of the death of Optionee during the term of
this Option and while an Employee or, if this Option has been granted under the
Company’s Nonstatutory Stock Option Plan, Consultant, the Option shall become
fully exercisable, including as to Shares for which it would not otherwise by
exercisable and may be exercised, at any time within twelve (12) months
following the date of death, by Optionee’s estate or by a person who acquired
the right to exercise the Option by bequest or inheritance.

 

9. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee. The terms of
this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.

 

10. Term of Option. This Option may be exercised only within the term set out on
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option.

 

-16-



--------------------------------------------------------------------------------

11. Tax Obligations.

 

(i) Withholding Taxes. Optionee agrees to make appropriate arrangements with the
Company (or the Parent or Subsidiary employing or retaining Optionee) for the
satisfaction of all Federal, state, and local income and employment tax
withholding requirements applicable to the Option exercise. Optionee
acknowledges and agrees that the Company may refuse to honor the exercise and
refuse to deliver Shares if such withholding amounts are not delivered at the
time of exercise.

 

(ii) Notice of Disqualifying Disposition of Incentive Stock Option Shares. If
the Option granted to Optionee herein is an Incentive Stock Option, and if
Optionee sells or otherwise disposes of any of the Shares acquired pursuant to
the Incentive Stock Option on or before the later of (1) the date two years
after its date of grant (as provided in the Notice of Grant), or (2) the date
one year after the date of exercise, the Optionee shall immediately notify the
Company in writing of such disposition. Optionee agrees that Optionee may be
subject to income tax withholding by the Company on the compensation income
recognized by the Optionee.

 

12. Entire Agreement; Governing Law. The Plan, this Option Agreement and the
Notice of Grant constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and Optionee with respect to the subject matter
hereof, and may not modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee. This Option Agreement is
governed by California law except for that body of law pertaining to conflict of
laws.

 

13. No Guarantee of Employment. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING SERVICE AS AN EMPLOYEE OR, IF THIS OPTION WAS GRANTED UNDER THE
COMPANY’S NONSTATUTORY STOCK OPTION PLAN, CONSULTANT AT THE WILL OF THE COMPANY
(AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING
SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT,
THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH
HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED SERVICE
ENGAGEMENT FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S
SERVICE RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.

 

-17-



--------------------------------------------------------------------------------

AUTODESK, INC.

 

STOCK OPTION AGREEMENT

 

Version: Cashless Exercise

 

Autodesk, Inc., a Delaware corporation (the “Company”), has granted to the
optionee (the “Optionee”), named on the Notice of Grant of Stock Options (the
“Notice of Grant”), which is attached hereto, an option to purchase that number
of shares of Common Stock (the “Shares”) set forth on the Notice of Grant at the
price set forth on the Notice of Grant and in all respects subject to the terms,
definitions and provisions of the Company’s stock option plan stated in the
Notice of Grant (as applicable, the “Plan”), which is incorporated herein by
reference. The terms defined in the Plan shall have the same defined meanings in
this Option Agreement.

 

1. Nature of Option. If designated in the Notice of Grant as an Incentive Stock
Option, this Option is intended to qualify as an Incentive Stock Option as
defined in Section 422 of the Code. Otherwise, this Option is a nonstatutory
stock option and will not qualify as an Incentive Stock Option.

 

2. Exercise of Option. This Option shall be exercisable during its term in
accordance with the provisions in Section 10 of the Plan as follows:

 

(i) Right to Exercise.

 

(a) Subject to subsections 2(i)(b) and (c) and Section 8 below, this Option
shall vest over the period and at the rate set forth on the Notice of Grant.

 

(b) This Option may not be exercised for a fraction of a share.

 

(c) In the event of Optionee’s death, disability or other termination of
employment or other service relationship, the exercisability of the Option is
governed by Sections 6, 7, and 8 below.

 

(ii) Method of Exercise. This Option shall be exercisable by written or
electronic notice (as determined by the Administrator), which shall state the
election to exercise the Option, the number of Shares in respect of which the
Option is being exercised, and such other representations and agreements as to
the holder’s investment intent with respect to such shares of Common Stock as
may be required by the Company pursuant to the provisions of the Plan. Such
notice shall be properly completed and delivered in such manner as the
Administrator may determine (including electronically). Payment of the exercise
price may only be made in such manner as described in paragraph 4 below. This
Option shall be deemed to be exercised upon receipt by the Company (or its
designated representative) of the exercise notice and completion of payment of
the exercise price.

 

In connection with the payment procedure described in paragraph 4 below,
Optionee will be required to sell all of the Shares Optionee elects to exercise
and will not be permitted to retain any of the exercised Shares.



--------------------------------------------------------------------------------

No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any stock exchange upon which the Shares may be listed.

 

3. Optionee’s Representations. In the event the Shares purchasable pursuant to
the exercise of this Option have not been registered under the Securities Act of
1933, as amended, at the time this Option is exercised, Optionee shall,
concurrently with the exercise of all or any portion of this Option, deliver to
the Company an Investment Representation Statement in the form provided by the
Company.

 

4. Method of Payment. Payment of the exercise price shall be made by delivery
(including electronic delivery) of a properly completed exercise notice together
with irrevocable instructions to an agent of the Company to sell all of the
Shares pursuant to which the Option is being exercised and promptly deliver to
the Company that portion of the sale proceeds required to pay the exercise price
(and any applicable withholding taxes).

 

5. Restrictions on Exercise. This Option may not be exercised if the issuance of
such Shares upon such exercise or the method of payment of consideration for
such Shares would constitute a violation of any applicable federal or state
securities or other law or regulation. As a condition to the exercise of this
Option, the Company may require Optionee to make any representation and warranty
to the Company as may be required by any applicable law or regulation.

 

6. Termination of Status as an Employee. If Optionee ceases to serve as an
Employee or, if this Option has been granted under the Company’s Nonstatutory
Stock Option Plan, Consultant, he or she may, but only within three (3) months
after the date he or she ceases to be an Employee or Consultant, exercise this
Option to the extent that he or she was entitled to exercise it at the date of
such cessation. To the extent that Optionee was not entitled to exercise this
Option as the date of such cessation, or if Optionee does not exercise this
Option within the time specified herein, the Option shall terminate.

 

7. Disability of Optionee. Notwithstanding the provisions of Section 6 above, if
Optionee ceases to be an Employee or, if this Option has been granted under the
Company’s Nonstatutory Stock Option Plan, Consultant as a result of Optionee’s
total and permanent disability (as defined in Section 22(e)(3) of the Code), he
or she may, but only within twelve (12) months from the date of cessation as an
Employee or Consultant, exercise his or her Option to the extent he or she was
entitled to exercise it at the date of such cessation. To the extent that
Optionee was not entitled to exercise the Option on the date of cessation, or if
he or she does not exercise such Option within the time specified herein, the
Option shall terminate.

 

8. Death of Optionee. Notwithstanding the provisions of Section 6 above, in the
event of the death of Optionee during the term of this Option and while Optionee
is an Employee or, if this Option has been granted under the Company’s
Nonstatutory Stock Option Plan, Consultant, the Option shall become fully
exercisable, including as to Shares for which it would not otherwise be
exercisable and may be exercised at any time within twelve (12) months following
the date of death by Optionee’s estate or by a person who acquired the right to
exercise the Option by bequest or inheritance. To the extent that the Option is
not exercised within the time specified herein, the Option shall terminate.

 

9. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee. The terms of
this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.



--------------------------------------------------------------------------------

10. Term of Option. This Option may be exercised only within the term set out on
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option.

 

11. Tax Obligations.

 

(i) Withholding. Optionee agrees to make appropriate arrangements with the
Company (or the Parent or Subsidiary employing or retaining Optionee) for the
satisfaction of all Federal, state, local and foreign income and employment tax
withholding requirements as well as social security charges applicable to the
Option exercise or the disposition of any Shares acquired upon exercise. In this
regard, Optionee authorizes the Company (and/or the Parent or Subsidiary
employing or retaining Optionee) to withhold all applicable taxes legally
payable by Optionee from the Optionee’s wages or other cash compensation paid to
Optionee by the Company (and/or the Parent or Subsidiary employing or retaining
Optionee) or from proceeds from the sale of Shares acquired upon exercise of the
Option in an amount sufficient to cover such tax obligations. Optionee
acknowledges and agrees that the Company may refuse to honor the exercise and
refuse to deliver Shares if such withholding amounts are not delivered at the
time of exercise.

 

(ii) Notice of Disqualifying Disposition of Incentive Stock Option Shares. If
the Option granted to Optionee herein is an Incentive Stock Option, and if
Optionee sells or otherwise disposes of any of the Shares acquired pursuant to
the Incentive Stock Option on or before the later of (1) the date two years
after its date of grant (as provided in the Notice of Grant), or (2) the date
one year after the date of exercise, the Optionee shall immediately notify the
Company in writing of such disposition. Optionee agrees that Optionee may be
subject to income tax withholding by the Company on the compensation income
recognized by the Optionee.

 

(iii) Tax Consultation. Optionee understands that Optionee may suffer adverse
tax consequences as a result of Optionee’s purchase or disposition of the
Shares. Optionee represents that Optionee will consult with any tax advisors
Optionee deems appropriate in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.

 

12. Entire Agreement; Governing Law. The Plan, this Option Agreement and the
Notice of Grant constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and Optionee with respect to the subject matter
hereof, and may not modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee. This Option Agreement is
governed by California law except for that body of law pertaining to conflict of
laws.

 

13. NO GUARANTEE OF SERVICE. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING
OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING
SERVICE AS AN EMPLOYEE OR, IF THIS OPTION WAS GRANTED UNDER THE COMPANY’S
NONSTATUTORY STOCK OPTION PLAN, CONSULTANT AT THE WILL OF THE COMPANY (AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES



--------------------------------------------------------------------------------

HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS OPTION AGREEMENT,
THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH
HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED SERVICE
ENGAGEMENT FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S
SERVICE RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.